 In the Matter ofAIRPATH INSTRUMENTCOMPANYandINTERNATIONAId_ASSOCIATIONOF MACHINISTS,DISTRICTNo. 9, A: 'F. L.Case No.14-R-912.Decided May 3, 1944Messrs.W. C. RileyandNelson "Brunner;of", St.Louis,Mo., for theUnion.4Messrs.J. 0. PhelpsandGeorge W. Cottrill,of Robertson,Mo.,-for-the Company.,Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,District No. 9, A. F. L., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation of,employees of Airpath Instrument Company, Robertson, Missouri,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Keith W.Blinn, Trial Examiner. Said hearing was held at St. Louis, Missouri,on March 29, 1944. The Company and the Union appeared, partici-pated, and were' afforded full opportunity to be heard, to examine and,cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file Briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAirpath Instrument Company, a Missouri corporation, has its prin-cipal office and place of business at Lambert Field, St. Louis, Missouri,where it is engaged in the manufacture, sale,, and distribution ofairplane compasses and other aircraft parts.During the calendar56 N. L. R. B., No. 47.e2360 AIRPATH INSTRUMENT COMPANY237year 1943, the Company purchased for use at its St. Louis plant rawmaterials valued at approximately $15,000, of which approximately30 percent was obtained from points outside the State of Missouri.During the same period, the Company manufactured and sold finishedproducts valued at, approximately $200,000, of which approximately60 percent was shipped from the Company's St. Louis plant to pointsoutside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THEORGANIZATION INVOLVEDInternational Association of Machinists, District No. 9, is a labororganization, affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn or about February 23, 1944, the Union requested that the Com-pany recognize it as exclusive bargaining representative for the Com-pany's employees.The Company declined to grant the Union'srequest for recognition.,A statement of a Field Examiner for the Board, introduced inevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all employees of the Company, including the engineer-draftsman,but excluding office and clerical employees and supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action,2 constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.IThe Field Examiner reported that the Union had submitted 28 designations dated Febru-ary 1914, of which 22 bore the apparently,genuine original signatures of persons whose namesare on a current pay' roll of the Company,containing 46 names within the claimed appro-priate unit2 Excluded under the category.of supeivisoi y employees are _ the president,vice presi-dent,production manager, and manager of the gear division.I 238DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll .period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forththerein. -,It is requested by the,Company that employees -who are membersof the armed forces of the United States be permitted to vote by mail.The Union opposes the Company's request. -In accordance with ourestablished policy, recently affirmed after a full review of the reasonsin support thereof,3 we shall deny the Company's request and permitto vote-only those employees on military, leave who present themselvesin person at the polls.DIRECTION OF ELECTION-iBy virtue of and pursuant to the power vested dn' the NationalLabor Relations Board'by Section 9 (c) of the National Labor Rela-tions' Act, and pursuant to Article III, section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is hereby 'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Airpath Instru-ment Company, Robertson,-Missouri, an election by secret ballot shallbe conducted as early as possible, but not later than thirty'(30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit' found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of 'this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation, or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the,polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election; to determine whether or not they desireto be 'represented by International Association of Machinists, Dis-trict No. 9, A. -F. ,L., for the purposes of collective bargaining.-SeeMatter of Mine Sarety,Appliance Co, Gallery Plant,Gallery,Pa,55 N L R B1190.